                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION

BRENNAN LOVE BALL                                   )   CASE NO. 1:19-cv-00691-KLL
                                                    )
                   Plaintiff,                       )   JUDGE MICHAEL R. BARRETT
             v.                                     )
                                                    )   MAGISTRATE JUDGE KAREN L.
UPSHIFT WORK LLC,                                   )   LITKOVITZ
                                                    )
                   Defendant.                       )
                                                    )   PROTECTIVE ORDER
                                                    )
                                                    )

             Plaintiff, Brennan Love Ball, and Defendant, Upshift Work LLC, have agreed to the

terms of this Proposed Protective Order, accordingly, it is ORDERED:

             1.    Scope. Documents (including electronically stored information) that constitute

Plaintiff’s medical records, financial and tax records, employment and benefit records, and

health information shall be considered confidential under this Order. This Order is also subject

to the Local Rules of this Court and the Federal Rules of Civil Procedure on matters of procedure

and calculation of time periods.

             2.    Protection of Confidential Material.

                   (a)     General Protections. Confidential documents under this Order shall not

be used or disclosed by the parties, counsel for the parties or any other person for any purpose

whatsoever other than to prepare for and to conduct discovery, any hearing and trial in this

action, including any appeal thereof.

                   (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any confidential documents to any third person or

entity except for the following: counsel for the parties, including employees and agents of
03702915-1
counsel; the parties and employees of the parties; court reporters, videographers and recorders;

and/or consultants, investigators and experts involved in this case.

             3.   Challenges by a Party to a Document as Confidential. The claimed

confidentiality of any document is subject to challenge by any party or non-party with standing

to object.

             4.   Action by the Court. Applications to the Court for an order relating to any

confidential documents shall be by motion and any other procedures set forth in the presiding

judge's standing orders or other relevant orders. Nothing in this Order or any action or

agreement of a party under this Order limits the Court’s power to make any orders that may be

appropriate with respect to the use and disclosure of any documents produced or use in

discovery or at trial.

             5.   Filing Under Seal. This Order does not authorize filing protected materials

under seal. No document may be filed with the Court under seal without prior permission as to

each such filing, upon motion and for good cause shown, including the legal basis for filing

under seal. See Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996). Unless

the Court orders otherwise, all sealed documents shall be filed according to S. D. Ohio Civ. R.

5.2.1.

             6.   Use of Confidential Documents or Information at Trial/Hearing.                  All

trials/hearings are open to the public. Absent order of the Court, there will be no restrictions on

the use of any document that may be introduced by any party during the trial/hearing.

             7.   Obligations at Conclusion of Litigation.

                  (a)    Order Remains in Effect. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                  (b)    Return of Confidential Documents. One year after dismissal or entry of

03702915-1                                       2
final judgment not subject to further appeal, all documents treated as confidential under this

Order shall be returned to Plaintiff

             8.    Order Subject to Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing

concerning the subject matter. Motions to modify this Order shall be served and filed under any

applicable local rule and the presiding judge’s standing orders or other relevant orders.

             9.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any documents or

information designated considered confidential herein is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a

specific document or issue. Nor does this Order constitute a waiver of any party’s rights to object

to discovery on any grounds.

             10.   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

             SO ORDERED.

                                       ________________________________________________
                                       UNITED STATES DISTRICT MAGISTRATE JUDGE
                                       KAREN L. LITKOVITZ




03702915-1                                       3
